*31On Application for Rehearing.
Blanci-iard, J.
Complaint is made by defendant company that the decree of this court, affirming the judgment appealed from by plaintiff, does not specifically state by whom the costs of appeal should be paid. It is not necessary it should so state. Plaintiff, having appealed the case and lodged the transcript here, and being cast on the appeal in the sense that no change in the judgment to his advantage was made — the judgment being simply affirmed — the law itself carries the costs against him (C. P. 157, 549, 551, 523); they are incidental to the judgment (St. Romain vs. Robeson, 12 R. 194).
An appellant is to pay the costs of appeal where the judgment is affirmed. O. P. 907.
Rehearing denied.